NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


KENNETH MCDONALD, DOC# T70470,           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D12-2769
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Susan Sexton,
Senior Judge.

Kenneth M. McDonald, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, KELLY, and SALARIO, JJ., Concur.